DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 6/3/2019.
Claims 1-2 and 5-6 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 and 11/8/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Allowable Subject Matter
Claims 1-2 and 5-6 are allow.
The following is an examiner’s statement of reasons for allowance:
 
Claims 1-2 and 5-6 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1 and 5-6, the primary reason for allowance is: “obtain, when the OS-independent task is initiated, a previous execution time which is a time at which a previous OS-dependent task has been initiated and a current time, calculate an elapsed time from the previous execution time to the current time, and based on the elapsed time and the remaining time of a head task to be executed first among OS-dependent tasks, reset the counter value of the interrupt timer such that the head task is executed at the next interrupt time” in conjunction with the rest of the limitations at claims.

The followings are some related prior art references.
Son et al. (US PGPUB 20150143010 A1) discloses: a higher priority interrupt stops execution a currently executing periodic interrupt, the stopped interrupt is restarted for processing remaining processing time after the higher priority interrupt is completed (see Fig. 2, [0044]-[0046]). In addition, a timer to trigger the next periodic interrupt is reset based on original period of the periodic interrupt and execution time of the higher priority interrupt in order to compensate the delaying caused by execution of the higher priority interrupt (see Fig. 2, [0046]-[0047]). However, Son et al. only discloses resetting the periodic counter value of the periodic interrupt based on the elapsed time without resetting the periodic counter value based on both of the elapsed time and the remaining time of a head/first task. Note: the remaining processing time of the stopped periodic interrupt is independent from a remaining time for a next interrupt to be 

Simonovic et al. (title “Power management Implementation in FreeRTOS on LM3S3748”-IDS recorded NPL) discloses: a tickles idle implementation of a variable xTickCount that counting periodically generated interrupts has to be updated in accordance with slept ticks count before the schedule of tasks resumes (see last paragraph of page 202). However, Simonovic et al. at most discloses resetting a counter value that related to system timer/clock to counting the elapsed time during the OS/system is slept more accurately instead of “based on the elapsed time and the remaining time of a head task to be executed first among OS-dependent tasks, rest the counter value of the interrupt timer such that the ad task is executed at the next interrupt time”.


The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196